JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34®. It is
ORDERED AND ADJUDGED that the district court’s order of April 16, 2009, be affirmed. Appellant has waived his argument that the district court erred in dismissing his claims against the individual appellees based on his failure to effect proper service on them. See United States v. Law, 528 F.3d 888, 908 n. 11 (D.C.Cir.2008) (treating appellant’s “argument as waived because he failed to develop it”). Furthermore, to the extent that appellant has asserted constitutional claims against the United States Tax Court, they are foreclosed by FDIC v. Meyer, 510 U.S. 471, 484-86, 114 S.Ct. 996, 127 L.Ed.2d 308 (1994) (rejecting extension of Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), to suits against federal agencies). Regarding appellant’s contention that the district court was biased in favor of the appellees, his allegations of bias arise merely out of adverse judicial rulings, and he has failed to show that Judge Kennedy has manifested a deep-seated favoritism or antagonism that would have rendered a fair judgment impossible. See Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994) (adverse judicial rulings alone almost never constitute a valid basis for,a bias or partiality motion); Rafferty v. NYNEX Corp., 60 F.3d 844 (D.C.Cir.1995) (no bias shown where party failed to offer evidence to support his inferred bias from unfavorable judicial rulings and from court delays in ruling on pending motions).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.